April 24, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                 ACE PARKING MANAGEMENT, INC., Appellant

NO. 14-12-00262-CV                      V.

     MAIN STREET PARKING, LIMITED AND BRANTLEY MINOR, Appellee
                       ____________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on February 28, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by ACE
PARKING MANAGEMENT, INC.
      We further order this decision certified below for observance.